Exhibit 10.5
National City
PROMISSORY NOTE
 

             
Borrower:
  Sparton Corporation   Lender:   National City Bank
 
  2400 East Ganson Street       Central Region
 
  Jackson, MI 49202       120 North Washington Square
 
          Lansing, MI 48933

 

         
Principal Amount:       $20,000,000.00
      Date of Note: January 22, 2008

PROMISE TO PAY. Sparton Corporation (“Borrower”) promises to pay National City
Bank (“Lender”), or order, in lawful money of the United States of America, the
principal amount of Twenty Million & 00/100 Dollars ($20,000,000.00) or so much
as may be outstanding, together with interest on the unpaid outstanding
principal balance of each advance. Interest shall be calculated from the date of
each advance until repayment of each advance.
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on January 20, 2009. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning February 22, 2008, with all subsequent interest payments
to be due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
interest; then to principal; then to any unpaid collection costs; and then to
any late charges. The annual interest rate for this Note is computed on a
365/360 basis; that is, by applying the ratio of the annual interest rate over a
year of 360 days, multiplied by the outstanding principal balance, multiplied by
the actual number of days the principal balance is outstanding. Borrower will
pay Lender at Lender’s address shown above or at such other place as Lender may
designate in writing.
VALUABLE INTERST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an index which is the fluctuating rate per
annum which is designated or published from time to time by Lender as being its
“One Month Libor Rate”, it being acknowledged that the Index is not necessarily
a) the lowest rate of interest or the only “LIBOR” denominated interest rate
then available from Lender on fluctuating rate loans or b) calculated in the
same manner as any other “LIBOR” denominated interest rate offered by Lender. It
is further acknowledged that the Index is not necessarily calculated in the same
manner as any other “LIBOR” denominated interest rate offered by any other bank
or published by any publication (the “Index”). Lender will tell Borrower the
current Index rate upon Borrower’s request. The interest rate change will not
occur more often than each month on the Change Date. Borrower understands that
Lender may make loans based on other rates as well. The interest rate to be
applied to the unpaid principal balance during this Note will be at a rate of
1.250 percentage points over the Index. NOTICE: Under no circumstances will the
interest rate on this Note be more than the maximum rate allowed by applicable
law.

 



--------------------------------------------------------------------------------



 



PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to:
National City Bank, Central Region, 120 North Washington Square, Lansing MI
48933.
LATE CHARGE. If a payment is 20 days or more late, Borrower will be charged
5.000% of the unpaid portion of regularly scheduled payment or $20.00, whichever
is greater.
INTERST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding a
2.000 percentage point margin (“Default Rate Margin”). The Default Rate Margin
shall also apply to each succeeding interest rate change that would have applied
had there been no default. However, in no event will the interest rate exceed
the maximum interest rate limitations under applicable law.
DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:
Payment Default. Borrower fails to make any payment when due under this Note.
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by an governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the

 



--------------------------------------------------------------------------------



 



basis of the creditor or forfeiture proceeding and if Borrower gives Lender
written notice of the creditor or forfeiture proceeding and deposits with Lender
monies or a surety bond for the creditor or forfeiture proceeding, in an amount
determined by Lender, in its sole discretion, as being an adequate reserve or
bond for the dispute.
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.
Change in Ownership. Any change in ownership of fifty percent (50%) or more of
the common stock of Borrower.
Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount; provided, however that in the case of an
Event of Default of the type described in the “Insolvency” subsection above,
such acceleration shall be automatic and not optional.
ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s reasonable
attorneys’ fees and Lender’s legal expenses whether or not there is a lawsuit,
including reasonable attorneys’ fees and expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law.
JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Michigan without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Michigan.
DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $25.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.
COLLATERAL. Borrower acknowledges this Note is secured by any and all mortgages,
security agreements, assignments, loan agreements, pledge agreements and any
other document or instrument evidencing a security interest or other lien in
favor of Lender and executed and delivered by Borrower or any third party as
security for payment of this Note and/or all indebtedness of Borrower to Lender,
whether contemporaneous with the execution of this Note or at any other time.
LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower’s accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral

 



--------------------------------------------------------------------------------



 



requests be confirmed in writing. Borrower agrees to be liable for all sums
either: (A) advanced in accordance with the instructions of an authorized person
or (B) credited to any of Borrower’s accounts with Lender. the unpaid principal
balance owing on this Note at any time may be evidenced by endorsements on this
Note or by Lender’s internal records, including daily computer print-outs.
Lender will have no obligation to advance funds under this Note if: (A) Borrower
or any guarantor is in default under the terms of this Note or any agreement
that Borrower or any guarantor has with Lender, including any agreement made in
connection with the signing of this Note; (B) Borrower or any guarantor ceases
doing business or is insolvent; (C) any guarantor seeks, claims or otherwise
attempts to limit, modify or revoke such guarantor’s guarantee of this Note or
any other loan with Lender; or (D) Borrower has applied funds provided pursuant
to this Note for purposes other than those authorized by Lender.
SHARING INFORMATION. Borrower hereby authorizes Lender to share all credit and
financial information relating to Borrower with Lender’s parent company and with
any subsidiary or affiliate of Lender or of Lender’s parent company.
FINANCIAL INFORMATION. Borrower will furnish to Lender, at Borrower’s expense,
promptly upon each request of Lender, such information in writing regarding
Borrower’s financial condition, income taxes, properties, business operations,
if any, and pension plans, if any, as Lender may from time to time reasonably
request, prepared, in the case of financial information, in accordance with
generally accepted accounting principles consistently applied and otherwise in
form and detail satisfactory to Lender.
FINAL AGREEMENT. This Note and the related documents set forth the entire
agreement between the parties regarding the transactions contemplated hereby and
supersede all prior agreements, commitments, discussions, representations and
understandings, whether written or oral, and any and all contemporaneous oral
agreements, commitments, discussions, representations and understandings between
the parties relating to the subject matter hereof.
DIRECT DEBIT. The following is applicable if checked by Borrower: [    ]
Payments shall be paid by Borrower by debiting Borrower’s
                                         account, account number
                                          on the due date.
RELATED DOCUMENTS: The words “related documents” mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, subordination agreements, assignments, financial statements,
certificates and all other instruments, agreements and documents, whether now or
hereafter existing, which evidence or secure any debt of Borrower to Lender,
which govern the relative rights and priorities of Lender and one or more other
persons or entities to payments made by, or the property of, Borrower or any
guarantor of the obligations of Borrower, which are delivered to Bank pursuant
to another such writing, or which are otherwise delivered to Lender by or on
behalf of any person or entity (or any employee, officer, auditor, counsel, or
agent of any person or entity) in respect of or in connection with all or any
part of Borrower’s debt to Lender.
CHANGE DATE. The interest rate change will not occur more often than once each
month and shall be based on the index rate effective as of each Change Date,
commencing on February 22, 2008 and continuing on the 22nd day of each month
thereafter (“Change Date”), unless such day shall not be a Banking Day, in which
case the Change Date shall be the first Banking Day

 



--------------------------------------------------------------------------------



 



immediately following such day. If the Index becomes unavailable during the term
of the loan, Lender may designate a substitute index after notice to Borrower.
“Banking Day” means any day (other than any Saturday, Sunday or legal holiday)
on which Lender’s banking office is open to the public for carrying on
substantially all of its banking functions.
LENDER INCLUDES PREDECESSORS. The term “Lender” shall include all entities which
were merged into, or whose name was changed to, National City Bank or a
predecessor thereof, including but not limited to National City Bank of
Michigan/Illinois.
PROMISSORY NOTE COVENANT EXHIBIT. An exhibit, titled “PROMISSORY NOTE COVENANT
EXHIBIT,” is attached to this Note and by this reference is made a part of this
Note just as if all the provisions, terms and conditions of the Exhibit had been
fully set forth in this Note.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forego enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether or maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTERST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
BORROWER:
SPARTON CORPORATION

         
By:
  /s/
 
Richard L. Langley, Treasurer of Sparton Corporation    

 